DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, filed on 06/20/22, with respect to objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, filed on 06/20/22, with respect to claims 1,2,3,4,5,6,9,10, and 22 rejected under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant's arguments filed on 06/20/2022 with regards to Claims 1, 3-6, 8, 10, 11, and 22 rejected under 35 U.S.C. 103 as being unpatentable over Poston (US 4,454,917) and further in view of Sperry (US 4,118,925 A have been fully considered but they are not persuasive. 
	With regards to claim 1, the applicant argues that “Among other
things, the prior art's injected gas includes steam (vaporized water), which as explained in the present application can be reactive. Specification page 7, lines 19-21 ("steam may not be useful in all situations, especially in formations having] water reactive clays and the like").” (See Arguments, page 2, 5th paragraph).
	The examiner respectfully disagrees.
	As per the applicant own admission, the steam may also be useful in some situation. Polson discloses steam and combustion gases such as carbon dioxide. In other words, steam may be a component of the inert heated gases.  In addition, the examiner would like to point out that the claim 1 limitation recites  “the heated inert gas comprises CO2 and nitrogen”.. therefore, the heated inert gas may not only comprise CO2 and Nitrogen, but other elements as well.  Therefore, the combination of Polson and Sperry teaches the claim as written.
	With regards to claim 22, the applicant further argues that “Independent claim 22 and its dependent claims similarly recite the circulation of a heated inert gas, i.e. a gas comprising essentially no steam, and consequently distinguish over the prior
art for at least this reason.” (See Arguments, page 2, 6th paragraph)
	The examiner respectfully disagrees.
The term “essentially”  as suggested by the applicant in claim 22 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	As clearly explained, and for the same reasons as claim 1 above, claim 22 rejection has been maintained. 
	With regards to claims 5 and 26, the applicant further argues that “The office cites Poston c10:12-27 as teaching a chase gas, but the cited text only discusses the use of an injection gas after a heating/cleaning step.” (See Arguments, page 3, 1st paragraph)
	The examiner respectfully disagrees.
	This is not what the claim 5 recites “ the method of claim 1, further comprising adding the heated inert gas  after the matrix injection gas to chase the matrix injection gas and force the matrix injection gas further into the formation. “  (See Col. 10 l. 12-27) Therefore, Polson discloses the limitation as written.  The examiner would like to point out that the broadest interpretation would be given to the claim limitation. Similarly to claim 26 interpretation.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	Claims 1, 3-6, 8, 10, 11, 22, 24, 25, 26, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Poston (US 4,454,917) (“Poston” herein- cited previously) and further in view of Sperry (US 4,118,925 A) (“Sperry” herein- cited previously).

Claim 1 
Poston discloses a method of treating a wellbore in a subterranean formation comprising: (Drawing)
	attaching a surface located inert gas generator to an annular space in a wellbore comprising a tubular element, wherein a cylindrical wall surrounds the tubular element in a manner that the annular space is formed between the tubular element and the cylindrical wall in the wellbore; generating a heated inert gas using the  inert gas generator, (Col. 7 l. 8-64)
 	placing the heated inert gas from the inert gas generator into the annular space (18);
circulating the heated inert gas from the surface, down the annular space, (Col. 5 l. 21- 50) and
	returning up through the tubular element back to the surface for a period of time to clean  the tubular element;  combining at least one well treatment chemical with the heated inert gas to form a matrix injection gas, wherein the at least one well treatment chemical is at least one of suspended in the heated inert gas as droplets, in a vapor state of the at least one well treatment chemical, and combinations thereof; (Col. 7 l. 65+ & Col. 8 l. 1- 28) and
	delivering the matrix injection gas to the subterranean  formation. (Col. 8 l. 35-39)
	Poston does not explicitly disclose wherein the inert gas comprises CO2 and nitrogen.
	Sperry teaches the above limitation (See Col. 1 l.3 12-16 →Sperry teaches this limitation in that this invention relates to fluid pressure generators and more particularly pertains to an apparatus and method for producing a high pressure thermal vapor
stream comprised of steam and combustion gases, carbon dioxide, nitrogen, water, sulfur dioxide, and other combustion products, for injection into a subterranean formation, particularly a petroleum-bearing formation) for the purpose of recovering recovery of liquefiable minerals therefrom. (Col. 7 l. 15-17)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Poston with the above limitation, as taught by Sperry in order to recover liquefiable materials.

 Claims 3 
Poston discloses the method of claim 1, further comprising after circulating the heated
inert gas, closing and opening a wing valve for the tubular element to alternately pressurize and release pressure from the formation until increased injectivity is established. (Col. 6 I. 11+ & Col. 7 I. 1-6; Col. 10 I. 28- 54)

Claim 4
Poston discloses the method of claim 1, wherein the at least one well treatment chemicals from the group consisting of aromatic solvents, acids, scale inhibitors, paraffin dispersants, oxygen scavengers, biocides, beneficial bacteria, nano-materials, foams and combinations thereof. (Col. 7 l. 65+)

Claim 5
Poston discloses the method of claim 1, further comprising adding the heated inert gas  after the matrix injection gas to chase the matrix injection gas and force the matrix injection gas further into the formation. (Col. 10 l. 12-27)

Claim 6
Poston discloses the method of claim 1, wherein compressed air is run through the inert gas generator to convert the oxygen in the compressed air into CO2. (Drawing & (Col. 7 I. 20-64)

Claim 8
Poston discloses the method of claim 1, wherein the at least one well treatment chemical is atomized before combining it with the heated inert gas to form the matrix injection gas. (i.e. vaporized acid) (Col. 8 I. 10-34)

Claim 10
Poston discloses the method of claim 1, wherein the subterranean formation comprises porous rocks and the matrix injection gas is applied  thin film on surfaces of pores within the rocks. (Col. 6 I. 64+ & Col. 7 I. 1-7)

Claim 11
Poston discloses the method of claim 10, wherein the thin film thickness Is in the range of about 0.4 nm to about 80 nm.
	It is elementary that the mere recitation of a newly discovered function or property, possessed by things in the prior art, does not cause a claim drawn to distinguish over the prior art. Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be a characteristic of the prior art, it possess the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on. In re Swinehart, 169 USPQ (CCPA 1971)

Claim 22 
Poston discloses a well treatment system comprising:
	a well treatment apparatus configured to: (Drawing) 
attach a surface located inert gas generator to an annular space in a wellbore comprising a tubular element, wherein a cylindrical wall surrounds the tubular element in a manner that the annular space is formed between the tubular element and the cylindrical wall in the wellbore; generate a heated inert gas using the heated inert gas generator, (Col. 7 l. 8-64)
	place the heated inert gas from the inert gas generator into the annular space; circulate the heated inert gas from the surface, down the annular space, and returning up through the tubular element back to the surface for a period of time until the tubular element has been at least partially cleaned; (Col. 5 l. 21-50)
combine at least one well treatment chemical with the heated inert gas to form a matrix injection gas, wherein the at least one well treatment chemical is at least one of suspended in the heated inert gas as droplets, in a vapor state of the chemical, and combinations thereof; (Col. 7 l. 65+ & Col. 8 l. 1- 28) and
 	deliver the matrix injection gas to the formation. (Col. 8 l. 35-39)
Poston does not explicitly disclose wherein the inert gas comprises CO2 and nitrogen.
	Sperry teaches the above limitation (See Col. 1 l. 3 12-16 — Sperry teaches this limitation in that this invention relates to fluid pressure generators and more particularly pertains to an apparatus and method for producing a high pressure thermal vapor stream comprised of steam and combustion gases, carbon dioxide, nitrogen, water, sulfur dioxide, and other combustion products, for injection into a subterranean formation, particularly a petroleum-bearing formation) for the purpose of recovering recovery of liquefiable minerals therefrom. (Col. 7 l. 15-17)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Poston with the above limitation, as taught by Sperry in order to recover liquefiable materials.

Claim 24
Polson discloses the well treatment system of claim 22, wherein after circulating the heated inert gas, the well treatment apparatus is further configured to close and open a wing valve for the tubular element to alternately pressurize and release pressure from the formation until increased injectivity is established. (Col. 6 I. 11+ & Col. 7 I. 1-6; Col. 10 I. 28- 54)

Claim 25
Polson discloses the well treatment system of claim 22, wherein the at least one well treatment chemical is from the group consisting of aromatic solvents, acids, scale inhibitors, paraffin dispersants, oxygen scavengers, biocides, beneficial bacteria, nano-materials, foams and combinations thereof. (Col. 7 l. 65+)

Claim 26
Poston discloses the method of claim 22, wherein the well treatment apparatus is further configured to add heated inert gas after the matrix injection gas to chase the matrix injection gas and force the matrix injection gas further into the formation.. (Col. 10 l. 12-27)

Claim 27
Poston discloses the method of claim 22, wherein compressed air is run through the inert gas generator to convert the oxygen in the compressed air into CO2. (Drawing & (Col. 7 I. 20-64)

Claim 29
Poston discloses the method of claim 22, wherein the at least one well treatment chemical is atomized before combining it with the heated inert gas to form the matrix injection gas. (i.e. vaporized acid) (Col. 8 I. 10-34)

Claim 31
Polson discloses the well treatment system of claim 22, wherein the formation comprises porous rocks and the matrix injection gas is applied as a thin film on surfaces of pores within the rocks. (Col. 6 I. 64+ & Col. 7 I. 1-7)

 	Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Poston , Sperry, as applied to claims 1 and 22, and further in view of Applicant’s Admitted Prior Art (hereinafter, “Admission’- cited previously).

Claim 2
Poston discloses the method of claim 1. Poston does not explicitly disclose, wherein the matrix gas is delivered via a horizontal portion of the wellbore.
	Admissions teaches the above limitation (See Specification Page 1,2nd  paragraph → Admission teaches this limitation in that a treatment chemical delivery system that addresses the present traditional well and horizontal well treatment inadequacies ) for the purpose of using of treatment chemicals in subterranean operations, and, more specifically, to gas delivery systems for treatment chemicals, and methods of using these delivery systems in subterranean operations... (Page 1, 1st paragraph)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Poston with the above limitation, as taught by Admissions, in order to use these delivery system in subterranean operations.

Claim 23
Poston discloses the method of claim 22. Poston does not explicitly disclose, wherein the matrix injection is delivered via a horizontal portion of the wellbore. (Same as Claim 2)
 	Claim 7, 9, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Poston , Sperry, as applied to claim 1 and 22, and further in view of Mohaupt (US 4,380,265) (“Mohaupt” herein- cited previously)

Claim 7
Poston discloses the method of claim 1. Poston does not explicitly disclose further comprising using a heat exchange to cool the heated inert gas before placing the heated inert gas into the annular space.
	Mohaupt teaches the above limitation (See Col. 5 I. 23-33 → Mohaupt teaches this limitation in that If the temperature rise inside the casing string 18 is sufficient to cause concern about metallurgical damage to the casing string 18 and/or tubing string 24, the commencement of the next combustion cycle can be deferred until the casing string 18 and tubing string 24 cool off sufficiently to prevent damage in the next combustion cycle. In this regard, it may be desirable to deliver relatively cool fuel gas from the source 48 into the tubing string 24 to cool off the casing and tubing string 18, 24 while bleeding off the coolant gas through the vent line 56.) for the purpose of cooling off sufficiently to prevent damage.
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Poston with the above limitation, as taught by Mohaupt, in order to prevent damage.

Claim 9
Poston discloses the method of claim 1, wherein the tubular element includes a downhole pump, wherein said circulating heated inert gas to liquefies paraffin accumulated in the tubular element (Col. 5 l.. 21-50)
	Poston however does not explicitly disclose the method further comprises using the downhole pump to lift the liquified paraffin to the surface.
	Mohaupt teaches the above limitation (See Col.3 I. 15-18→ Mohaupt teaches this limitation in that the tubing string 24 is provided with a seating nipple 34 in which a downhole pump (not shown) is landed during pumping) for the purpose of pumping oil from the bottom of the casing string 18. (Col. 31. 14-15)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Poston, with the above limitation, as taught by Mohaupt, in order to pump fluid from the bottom of the casing.

Claim 28
Polson discloses the well treatment system of claim 22.  Polson however does not explicitly disclose, wherein the well treatment apparatus comprises a heat exchanger to cool the heated inert gas before the heated inert gas is placed into the annular space. (Same as Claim 7)

Claim 30
Polson discloses the well treatment system of claim 22, wherein the tubular element includes a downhole pump, wherein said circulating the heated inert gas liquefies paraffin accumulated in the tubular element, (Col. 5 l.. 21-50)
	Poston however does not explicitly disclose lifting the paraffin to the surface for collection using the downhole pump. (Same as Claim 9)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/06/2022